 ELEVATOR CONSTRUCTORS UNION LOCAL NO. IElevator Constructors Union Local No. I (TishmanRealty and Construction Co., Inc.)andAlexanderGrieco.Case 2-CB-5292November 20, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn August 14, 1973, Administrative Law JudgePaulHarper issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief opposing and in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPAUL HARPER, Administrative Law Judge: Upon chargesfiledby Alexander Grieco, an individual, the GeneralCounsel issued a complaint on May 11, 1973, allegingviolations of Section 8(b)(1)(A) and (2) of the Act againstElevator Constructors Union, Local No. 1, herein calledRespondent Union or Local. Respondent filed an answeradmitting some of the allegations of the complaint butdenying that it committedanyunfair labor practices. Thehearing was held in New York City on June 27, 1973. Allparties were represented at and participated in the trial andhad full opportunity to introduce evidence, examine andcross-examine witnesses. A brief was filed by RespondentUnion.Upon the entire record in the case, including myobservation of the demeanor of witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYER497Tishman Realty and Construction Co., Inc., hereinTishman, is a New York corporation maintaining an officeand place of business in the city and State of New Yorkwhere it has been at all times material herein engaged inproviding general contracting services in the building andconstruction industry. In the course of its businessoperationsTishman has performed services valued inexcess of $500,000 annually of which in excess of $50,000represented revenue for services performed in and forvarious enterprises located in States other than New York.I find that Tishman is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.RESPONDENTLABOR ORGANIZATIONRespondent Local is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties stipulated that a bargaining contract betweenRespondentUnion and Tishman, or its industrywideassociation,covering "temporary elevator operators"contains an exclusive hiring hall provision. They furtherstipulated that a similar bargaining contract betweenRespondent Union and Otis Elevator Company covering"elevatormechanics' contains an exclusive hiring hallprovision.For many years Respondent Local has been hiring agentforOtis in supplying Otis with "elevator mechanics."Similarly, it has been hiring agent for Tishman and otherconstruction contractors in supplying them with "tempo-rary elevator operators." The parties agree that theclassification "temporary elevator operators" is an easierand less hazardous job than that of "elevator mechanic"and has been traditionally reserved for mechanic memberswho have become aged or disabled.Alexander Grieco has been a member of RespondentLocal about 26 years. He has been employed by OtisElevator Company about 28 years. In August 1957, whileworking for Otis, he sustained an injury to his hand whichincapacitated him for a period of 8 to 10 weeks. Thereafter,as was its custom and practice, the Union referred Griecoto at least two jobs running a temporary elevator. InOctober 1958, Grieco returned to work for Otis as anelevatormechanic. He became a foreman in 1961 andexcept for about 8 months in 1969 when he again workedas a mechanic remained a foreman until December 1971.He then returned to the job of mechanic until January 1972when he received a leave of absence from Otis. Once againtheUnion referred him to running a temporary elevatorbased on Grieco's own report to the Union concerning hisstate of health. On February 28, 1972, the Union referredGrieco to the job at Tishman running a temporary elevatoruntil the Union went on strike on July 1, 1972.During the strike, which lasted from July 1, 1972, untilJanuary 30, 1973, Grieco worked for several months as ajourneyman electrician. At the end of the strike the Unioninformed Grieco he would not be referred back to a job of207 NLRB No. 81 498DECISIONSOF NATIONALLABOR RELATIONS BOARDrunning a temporary elevator but since he had demonstrat-ed physical fitness to work as a journeymanelectrician inthebuilding and construction industry he would bereferred to jobs as an elevator mechanic. There wascontradictory testimony at the hearing as to whether or nottheUnion had offered Grieco a referral to a mechanic'sjob.Grieco denied that such an offer had been made.However union representatives VincentWatson andThomas J. Connally both testified Grieco was offeredreferrals by them as a mechanic to Westinghouse andArmour Elevator Company. I credit their mutuallycorroborated testimony over Grieco's denial.Moreoverwithin a month or two Grieco returned to Otis as anelevator mechanic where he continued to work at the timeof the hearing.The General Counsel alleges in his complaint that "on orabout February 1, 1973 Local 1 made a demand uponTishman that it discharge Grieco from his position ofemployment . . ." because Grieco violated Locall's rule"whereby if disabled employees who have been assigned toemployment as elevator operators work at any employ-ment during periods when Local 1 is engaged in a strikeagainst their employers, such employees forfeit their rightto work again as elevator operators at the termination ofthe strike."Inview of the above language contained in thecomplaintit isnecessary to comment briefly on GeneralCounsel's apparent theory of a violation. It must first benoted that on or about February 1, 1973, at the end of thestrike,Grieco had not been referred back to Tishman as atemporary elevator operator. It follows that RespondentLocal could not have made a demand on Tishman todischargeGrieco as Grieco was not then employed byTishman.Nevertheless if Respondent Local refused toreferGrieco for unlawful reasons a violation could beestablished.In itsbriefRespondent contends that thecomplaint must be dismissed because of General Counsel'sfailure to conform the pleadings to the proof. Inasmuch asI recommend dismissal of the complaint on other groundsI do not reach or pass upon this argument.With respect to the complaint allegation concerning theUnion's rule it appears to me to result more fromguesswork than any definite knowledge about the rule.Undisputed testimony in the record reveals that the rulewas promulgated in 1969 for the purpose of offering moreequitable opportunities to members who were aged ordisabled. It provided that where an erstwhile disabledmember had worked in the construction trades and thusdemonstrated his physical capacity to work as an elevatormechanic he would not be referred to the easier job ofrunning a temporary elevator. Apparently there had beensome abuse of past privileges which the Union thoughtnecessary to correct. The rule has nothing to do withworking in other jobs during a strike. Indeed uncontradict-ed evidence shows the Respondent Union made a practiceof encouraging such other employment and actually wasinstrumental in helping members obtain other employmentduring the strike which ended January 30, 1973.The issue thus narrows to the question of whetherRespondent Union refused to refer Grieco to the job oftemporary elevator operator with Tishman, the job he heldbefore the strike, in order torestrainor coerce him in theexerciseof Section 7 rights oras assertedby Respondent,for enforcinga legitimateand reasonableunion rule.The credible evidence of record shows that Griecosustainedan injury to his hand in August 1957 whileworking as a mechanic for Otis Elevator Company. Asnoted above after being referred to two jobs as a temporaryelevator operator because of his injury Grieco in October1958 returned to Otis as a full time mechanic. After morethan a year of employmentas a mechaniche became aforeman in1961. Except for about 8 months heremained aforeman until December 1971 when he again became amechanicuntil obtaining a leave of absence from Otis inJanuary 1972. Admittedly his leave of absence had nothingto do with his hand injury. Grieco testified he took leave ofabsence ". . . because [he] wasn't feeling that great." Afterrelaxing afew weeks he called the Union about getting onthe work list for temporary elevator operators. He testifiedhe told the day secretary that his ". . . back was botheringhim a little bit." Apparently at that particular time therewere a number of temporary elevator jobs available.Grieco testified the secretary said to him "there are plentyof jobs available and that's what the jobs are there for, forthe older men with seniority and injured." Other than ashort4-day job elsewhere,Grieco was employed astemporary elevator operator by Tishman on February 28,1972,where he remained until the strike began in July1972.During the strike Grieco worked as a journeymanelectricianin the construction industry for a period ofabout 3 months. It is clear to me that this type of work isthe type of work contemplated by the Union's rule whichdemonstrates a member's ability to perform the job ofelevator mechanic. Also I am satisfied and find that such arule was promulgated for the purpose asserted by Respon-dent Local and that it is a reasonable and necessary rule toprovide equitable opportunities for any and all memberswho are or become aged and/or disabled.At the hearing the General Counsel introducedcertainevidence attempting to show that even if the rule was aproper one it had been discriminatorily applied in the caseof Grieco; that several other members who worked duringthe strike in the construction industry had been referred tooperating jobs. However in each case the credible evidencereveals the Union had not applied the rule in a disparatemanner againstGrieco or anyone else; that it haduniformly applied the rule with respect to each membermaking application for the job of operator. Moreover thecredible testimony of record reveals that four to five otheroperators who, like Grieco, had worked during the strike inthe construction trades were likewise denied referrals backto such jobs. Furthermore Grieco was offered referrals tothe job of elevator mechanic at the time he was seeking thejob of operator. He at first declined such offers but withina few weeks accepted the Union's referral to Otis ElevatorCompany as a mechanic sometime in March 1973 where hewas still employed at the time of the hearing.As I have found the Union's rule in question to havebeen promulgated for reasonablebusinesspurposes; that ithas not been utilized in a disparate or unlawfulmanner astoGrieco or any other member, I find there has been no ELEVATOR CONSTRUCTORS UNION LOCAL NO. 1499violation of the Act as alleged in the complaint. According-ly, I recommend the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Tishman Realty and Construction Co., Inc., is anemployer engaged in commerce within the meaning ofSection2(6) and (7) of the Act.2.Elevator Constructors Union Local No. 1 is a labororganization within the meaning of Section 2(5) of the Act.3.The complaint allegations that Respondent Local1In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.violated Section 8(b)(1)(A) and (2) of the Act have notbeen sustained by a preponderance of credible evidence.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, I hereby issue thefollowing recommended: tORDERItishereby ordered that the complaint herein bedismissed in its entirety.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.